                Case 7:21-cv-06091-VB Document 1 Filed 07/15/21 Page 1 of 25




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
–––––––––––––––––––––––––––––––––––––––––          x
Steven Lavalle, individually on                    :
behalf of himself and all others similarly         :
situated,                                          : Case No.
                                                   :
             Plaintiff,                            :
v.                                                 :
                                                   :
                                                   : CLASS ACTION COMPLAINT
Neutrogena Corporation and Johnson & Johnson :
Consumer Companies, Inc.,                          :      JURY TRIAL DEMANDED
                                                   :
             Defendants.                           :
                                                   :
––––––––––––––––––––––––––––––––––––––––– x
                 Plaintiff Steven Lavalle (hereinafter “Plaintiff”), individually and on behalf of all

   others similarly situated, by his attorneys, alleges the following upon information and belief,

   except for those allegations pertaining to Plaintiff, which are based on personal knowledge:

                                     NATURE OF THE ACTION

           1.      This action seeks to remedy the deceptive and misleading business practices of

   Neutrogena Corporation, and, its parent company, Johnson & Johnson Consumer Companies, Inc.,

   (hereinafter collectively “Defendants”) with respect to the marketing and sale of various sunscreen

   products throughout the state of New York and throughout the country, including, but not limited

   to, the following products (hereinafter collectively the “Products”):

                ● Neutrogena Beach Defense Oil-Free Body Sunscreen Spray – SPF 30;

                ● Neutrogena Beach Defense Oil-Free Body Sunscreen Spray – SPF 50;

                ● Neutrogena Beach Defense Oil-Free Body Sunscreen Spray – SPF 70;

                ● Neutrogena Beach Defense Oil-Free Body Sunscreen Spray – SPF 100;

                ● Neutrogena Beach Defense Water + Sun Protect – SPF 30;

                ● Neutrogena Beach Defense Water + Sun Protect – SPF 50;

                                                    1
                Case 7:21-cv-06091-VB Document 1 Filed 07/15/21 Page 2 of 25




                ● Neutrogena Beach Defense Water + Sun Protect – SPF 60;

                ● Neutrogena Beach Defense Water + Sun Protect – SPF 70;

                ● Neutrogena Cool Dry Sport Water-Resistant Sunscreen Spray – SPF 30;

                ● Neutrogena Cool Dry Sport Water-Resistant Sunscreen Spray – SPF 50;

                ● Neutrogena Cool Dry Sport Water-Resistant Sunscreen Spray – SPF 70;

                ● Neutrogena Cool Dry Sport Water-Resistant Sunscreen Spray – SPF 100;

                ● Neutrogena Invisible Daily Defense Sunscreen – SPF 50;

                ● Neutrogena Invisible Daily Defense Sunscreen – SPF 60;

                ● Neutrogena Ultra Sheer Sunscreen Spray – SPF 30;

                ● Neutrogena Ultra Sheer Sunscreen Spray – SPF 45;

                ● Neutrogena Ultra Sheer Sunscreen Spray – SPF 70;

                ● Neutrogena Ultra Sheer Sunscreen Spray – SPF 100;

                ● Neutrogena Sheer Zinc Dry-Touch Face Sunscreen Lotion – SPF 50;

                ● Aveeno Protect + Refresh Sunscreen – SPF 60; and

                ● Aveeno Baby Continuous Protection Sensitive Sunscreen Lotion, Broad Spectrum

                   – SPF 50.

           2.      Defendants do specifically list both the active and inactive ingredients of these

       Products but fail to disclose that the product contains “benzene.”

           3.      Benzene is a widely recognized and incredibly dangerous substance, especially in

the context of applying it to the skin.

           4.      Benzene has been recognized, acknowledged, and accepted as a well-known health

hazard and human carcinogen for approximately a century. 1



1
    https://pubmed.ncbi.nlm.nih.gov/17718179/

                                                   2
                Case 7:21-cv-06091-VB Document 1 Filed 07/15/21 Page 3 of 25




           5.       For example, Benzene is known to harm the bone marrow and long exposure can

lead to blood cancer, such as leukemia. 2

           6.       Consumers like the Plaintiff trust manufacturers such as Defendants to sell Products

that are safe and free from harmful known toxins, including benzene.

           7.       Plaintiff and those similarly situated (hereinafter “Class Members”) certainly

expect that the sunscreen they purchase will comply with its labeling and not contain any

knowingly harmful substances like benzene.

           8.       Defendants’ specifically manufacture, sell, and distribute the Products in this

manner using a marketing and advertising campaign centered around claims that appeal to health-

conscious consumers.

           9.       For example, Defendants’ marketing and advertising campaign includes the one

place that every consumer looks when purchasing a product—the packaging and labels

themselves. The packaging and labels are designed to appeal to health-conscious consumers,

which include representations such as “#1 Dermatologist Recommended Brand.”

           10.      Plaintiffs also expect the ingredient listing to actually disclose the ingredients

within the Products.

           11.      However, Defendants’ advertising and marketing campaign is false, deceptive,

and misleading because the Products contain benzene, which Defendant does not list or mention

anywhere on the Products’ packaging or labeling.

           12.      Plaintiff and Class Members relied on Defendants’ misrepresentations and

omissions of what is in the Products when they purchased them.




2
    https://emergency.cdc.gov/agent/benzene/basics/facts.asp


                                                          3
            Case 7:21-cv-06091-VB Document 1 Filed 07/15/21 Page 4 of 25




       13.     Plaintiff and Class Members paid a premium for the Products based upon the

specific ingredient representations and the health-conscious marketing campaigns of the

Products.

       14.     Given that Plaintiff and Class Members paid a premium for the Products based on

Defendants’ misrepresentations that they are healthy and did not contain a dangerous substance

like benzene, Plaintiff and Class Members suffered an injury in the amount of the premium paid.

       15.     Defendants’ conduct violated and continues to violate, inter alia, New York

General Business Law §§ 349 and 350. Defendants also breached and continue to breach their

warranties regarding the Products. In addition, Defendants have been and continue to be unjustly

enriched.

       16.     Accordingly, Plaintiff brings this action against Defendants on behalf of himself

and Class Members who purchased the Products during the applicable statute of limitations period

(the “Class Period”).

                                  FACTUAL BACKGROUND

       17.     Consumers have become increasingly concerned about the effects of synthetic and

chemical ingredients in products that they and their family members put on and/or into their bodies.

Companies such as Defendants have capitalized on consumers’ desire for healthy and safe

products, and indeed consumers are willing to pay, and have paid, a premium for these products.

       18.     Consumers lack the meaningful ability to test or independently ascertain or verify

whether a product contains unsafe substances, such as benzene, especially at the point of sale, and

therefore must and do rely on Defendants to truthfully and honestly report what the Products

contain on the Products’ packaging or labels.




                                                 4
           Case 7:21-cv-06091-VB Document 1 Filed 07/15/21 Page 5 of 25




        19.     When consumers look at the Products' packaging there is no mention of

benzene. Benzene is not listed in the ingredients section, nor is there any warning about

the inclusion (or even potential inclusion) of benzene in the Products.                      Rather,

Defendants’ packaging is designed to appeal to health-conscious consumers with the

representation “#1 Dermatologist Recommended Brand.” This leads reasonable consumers

to believe the Products are safe and do not contain dangerous chemicals like benzene.

        20.     However, despite this, the Products contain benzene.

        21.     21st century research has confirmed that there is no safe level of benzene

exposure. 3

        22.     Benzene has been recognized, acknowledged, and accepted as a well-known health

hazard and human carcinogen for approximately a century. 4

        23.     The National Toxicology Program (hereinafter “NTP”) has regarded benzene as

“known to be a human carcinogen based on sufficient evidence of carcinogenicity from studies in

humans.” 5 Benzene has also been “found to be carcinogenic to humans” by the International

Agency for Research on Cancer (hereinafter “IARC”).

        24.     According to the Center for Disease Control (“CDC”), benzene can cause severe

health issues such as anemia, immune system damage, and cancer. 6

        25.     Direct benzene exposure through the skin is particularly concerning. For example,

“[d]irect exposure of the eyes, skin, or lungs to benzene can cause tissue injury and irritation.” 7




3
  https://www.annualreviews.org/doi/full/10.1146/annurev.publhealth.012809.103646
4
  https://pubmed.ncbi.nlm.nih.gov/17718179/
5
  https://ntp.niehs.nih.gov/ntp/roc/content/profiles/benzene.pdf
6
  https://emergency.cdc.gov/agent/benzene/basics/facts.asp
7
  Id.

                                                      5
           Case 7:21-cv-06091-VB Document 1 Filed 07/15/21 Page 6 of 25




        26.      Research also has revealed that sunscreen ingredients can be absorbed into the

bloodstream. 8

        27.      Moreover, a study by Health Canada’s Bureau of Chemical Hazards concluded that

the application of sunscreen specifically increases the absorption rate of benzene through the skin,

thereby increasing the risk of harm. 9

        28.      Even low levels of benzene are particularly dangerous in a sunscreen product

because “[s]unscreen products are typically used in many times higher volume than standard drug

products like tablets or capsules, so even a relatively low concentration limit can result in very

high total [benzene] exposure.” 10

        29.      Experts in the field of dermatology agree with this assessment. For example,

Christopher Bunick, a professor of dermatology at Yale University has stated:

                 Considering that human skin has a large total surface area (~1.85
                 m2), and that ~28.5 g of sunscreen is needed per application to
                 properly cover that skin surface, it follows then that there is not a
                 safe level of benzene that can exist in sunscreen products. The total
                 mass of sunscreen required to cover and protect the human body, in
                 single daily application or repeated applications daily, means that
                 even benzene at 0.1 ppm in a sunscreen could expose people to
                 excessively high nanogram amounts of benzene. 11

        30.      This is why recent research revealing benzene in Defendants’ Products is

particularly concerning.

        31.      Valisure LLC recently published a study (“Study”) that found that benzene has been

found in many sunscreens. 12


8
  https://abcnews.go.com/Health/sunscreen-absorbed-bloodstream-testing-needed/story?id=68442221
9
  https://www.valisure.com/blog/valisure-news/valisure-detects-benzene-in-sunscreen/
10
   Valisure, Valisure Citizen Petition on Benzene in Sunscreen and After-sun Care
products, May 24, 2021, https://www.valisure.com/blog/valisure-news/valisuredetects-
benzene-in-sunscreen/, at 16.
11
   Id. at 17.
12
   https://www.valisure.com/blog/valisure-news/valisure-detects-benzene-in-sunscreen/

                                                      6
             Case 7:21-cv-06091-VB Document 1 Filed 07/15/21 Page 7 of 25




         32.     In addition to Plaintiff’s own research, Valisure also found that Defendants’

Products contained the highest benzene levels out of the 272 sunscreen and after-sun products

tested. 13

         33.     The concerning part is that benzene exposure in the manufacturing process can be

specifically avoided so that the Products could have absolutely no benzene in them. 14

         34.     Therefore,      Defendants’       false,   misleading,       omissions,   and   deceptive

misrepresentations regarding the ingredients of the Products are likely to continue to deceive and

mislead reasonable consumers and the public, as they have already deceived and misled Plaintiff

and the Class Members.

         35.     Defendants’ concealment was material and intentional because people are

concerned with what is in the products that they are putting onto and into their bodies. Consumers

such as Plaintiff and the Class Members are influenced by the ingredients listed. Defendants know

that if it had not omitted that the Products contained benzene, then Plaintiff and the Class would

not have paid a premium for the Products (or purchased them at all) and Defendants wanted to

increase sales/profits.

                                    JURISDICTION AND VENUE

         36.     This Court has subject matter jurisdiction under the Class Action Fairness Act, 28

U.S.C. section §1332(d) in that (1) this is a class action involving more than 100 class members;

(2) Plaintiff is a citizen of New York, Defendant Neutrogena Corporation is a citizen of California,




13
  Id.
14
  Valisure, Valisure Citizen Petition on Benzene in Sunscreen and After-sun Care
products, May 24, 2021, https://www.valisure.com/blog/valisure-news/valisuredetects-
benzene-in-sunscreen/, at 2.


                                                       7
            Case 7:21-cv-06091-VB Document 1 Filed 07/15/21 Page 8 of 25




and Defendant Johnson & Johnson Consumer Companies, Inc. is a citizen of New Jersey; and (3)

the amount in controversy is in excess of $5,000,000, exclusive of interests and costs.

       37.     This Court has personal jurisdiction over Defendants because Defendants conduct

and transact business in the state of New York, contract to supply goods within the state of New

York, and supply goods within the state of New York.

       38.     Venue is proper because Plaintiff and many Class Members reside in the Southern

District of New York, and throughout the state of New York. A substantial part of the events or

omissions giving rise to the Classes’ claims occurred in this district.

                                             PARTIES

Plaintiff

       39.     Plaintiff Steven Lavalle is a citizen and resident of the state of New York. During

the applicable statute of limitations period, Plaintiff purchased Defendants’ Products that

contained benzene, including, but not limited to, the Cool Dry Sport Aerosol Sunscreen, which

was part of a nationwide recall by Defendants for containing benzene.

       40.     Had Defendants not made the false, misleading, and deceptive representations and

omissions regarding the Products containing benzene, Plaintiff would not have been willing to pay

the same amount for the Products, or would not have been willing to purchase the Products.

Plaintiff purchased, purchased more of, and/or paid more for, the Products than he would have had

he known the truth about the Products. The Products Plaintiff received were worth less than the

Products for which he paid. Plaintiff was injured in fact and lost money as a result of Defendants’

improper conduct.




                                                  8
            Case 7:21-cv-06091-VB Document 1 Filed 07/15/21 Page 9 of 25




Defendants

          41.   Defendant, Neutrogena Corporation (hereinafter “Neutrogena Corp.”), is a

Delaware corporation with its headquarters in California. Neutrogena Corp. is authorized to do

business in New York. Neutrogena Corp. is a subsidiary of the Johnson & Johnson Consumer

Companies, Inc. conglomerate. As one of the world’s leading brands of skin care, hair care, and

cosmetics, Neutrogena Corp. distributes its products, including the Products, throughout the

United States. Neutrogena Corp.’s line of sunscreen products, including the sunscreen purchased

by Plaintiff and Class Members, are available at retail stores throughout New York and the United

States.

          42.   Defendant, Johnson & Johnson Consumer Companies, Inc., (hereinafter “Johnson

& Johnson”) is a New Jersey corporation that is also headquartered in New Jersey. Johnson &

Johnson, the manufacturer and/or distributor of the Products, is the parent company of Neutrogena

Corp. and also owns manufactures, markets, advertises, and distributes Aveeno Protect + Refresh

Sunscreen – SPF 60 and Aveeno Baby Continuous Protection Sensitive Sunscreen Lotion, Broad

Spectrum – SPF 50.

          43.   Defendants’ manufacture, market, advertise, and distribute the Products throughout

the United States. Defendants created and/or authorized the false, misleading, omitting, and

deceptive advertisements, packaging, and labeling of their Products.

                                    CLASS ALLEGATIONS

          44.   Plaintiff brings this matter on behalf of himself and those similarly situated. As

detailed at length in this Complaint, Defendants orchestrated deceptive marketing and labeling

practices. Defendants’ customers were uniformly impacted by and exposed to this misconduct.




                                                9
            Case 7:21-cv-06091-VB Document 1 Filed 07/15/21 Page 10 of 25




Accordingly, this Complaint is uniquely situated for class-wide resolution, including injunctive

relief.

          45.   The Class is defined as all consumers who purchased the Products anywhere in the

United States during the Class Period.

          46.   Plaintiff also seeks certification, to the extent necessary or appropriate, of a subclass

of individuals who purchased the Products in the state of New York at any time during the Class

Period (the “New York Subclass”).

          47.   The Class and New York Subclass shall be referred to collectively throughout the

Complaint as the Class.

          48.   The Class is properly brought and should be maintained as a class action under Rule

23(a), satisfying the class action prerequisites of numerosity, commonality, typicality, and

adequacy because:

          49.   Numerosity: Class Members are so numerous that joinder of all members is

impracticable. Plaintiff believes that there are thousands of consumers in the Class and the New

York Class who are Class Members as described above who have been damaged by Defendants’

deceptive and misleading practices.

          50.   Commonality: The questions of law and fact common to the Class Members which

predominate over any questions which may affect individual Class Members include, but are not

limited to:

                a. Whether Defendants are responsible for the conduct alleged herein which was

                    uniformly directed at all consumers who purchased the Products;




                                                   10
          Case 7:21-cv-06091-VB Document 1 Filed 07/15/21 Page 11 of 25




               b. Whether Defendants’ misconduct set forth in this Complaint demonstrates that

                   Defendants have engaged in unfair, fraudulent, or unlawful business practices

                   with respect to the advertising, marketing, and sale of their Products;

               c. Whether Defendants made false and/or misleading statements and omissions to

                   the Class and the public concerning the contents of their Products;

               d. Whether Defendants’ false and misleading statements and omissions

                   concerning their Products were likely to deceive the public; and

               e. Whether Plaintiff and the Class are entitled to money damages under the same

                   causes of action as the other Class Members?

       51.     Typicality: Plaintiff is a member of the Class. Plaintiff’s claims are typical of the

claims of each Class Member in that every member of the Class was susceptible to the same

deceptive, misleading conduct and purchased Defendants’ Products. Plaintiff is entitled to relief

under the same causes of action as the other Class Members.

       52.     Adequacy: Plaintiff is an adequate Class representative because his interests do not

conflict with the interests of the Class Members he seeks to represent, his consumer fraud claims

are common to all members of the Class, he has a strong interest in vindicating his rights, he has

retained counsel competent and experienced in complex class action litigation, and counsel intends

to vigorously prosecute this action.

       53.     Predominance: Pursuant to Rule 23(b)(3), common issues of law and fact identified

above predominate over any other questions affecting only individual members of the Class. The

Class issues fully predominate over any individual issues because no inquiry into individual

conduct is necessary; all that is required is a narrow focus on Defendants’ deceptive and misleading

marketing and labeling practices.



                                                11
          Case 7:21-cv-06091-VB Document 1 Filed 07/15/21 Page 12 of 25




       54.     Superiority: A class action is superior to the other available methods for the fair

and efficient adjudication of this controversy because:

               a.     The joinder of thousands of individual Class Members is impracticable,
               cumbersome, unduly burdensome, and a waste of judicial and/or litigation
               resources;

               b.     The individual claims of the Class Members may be relatively modest
               compared with the expense of litigating the claims, thereby making it impracticable,
               unduly burdensome, and expensive—if not totally impossible—to justify
               individual actions;

               c.      When Defendants’ liability has been adjudicated, all Class Members’
               claims can be determined by the Court and administered efficiently in a manner far
               less burdensome and expensive than if it were attempted through filing, discovery,
               and trial of all individual cases;

               d.     This class action will promote orderly, efficient, expeditious, and
               appropriate adjudication and administration of Class claims;

               e.      Plaintiff knows of no difficulty to be encountered in the management of this
               action that would preclude its maintenance as a class action;

               f.      This class action will assure uniformity of decisions among Class Members;

               g.      The Class is readily definable and prosecution of this action as a class action
               will eliminate the possibility of repetitious litigation;

               h.      Class Members’ interests in individually controlling the prosecution of
               separate actions is outweighed by their interest in efficient resolution by single class
               action; and

               i.     It would be desirable to concentrate in this single venue the litigation of all
               class members who were induced by Defendants’ uniform false advertising to
               purchase their Products.

       55.     Accordingly, this Class is properly brought and should be maintained as a class

action under Rule 23(b)(3) because questions of law or fact common to Class Members

predominate over any questions affecting only individual members, and because a class action is

superior to other available methods for fairly and efficiently adjudicating this controversy.




                                                 12
          Case 7:21-cv-06091-VB Document 1 Filed 07/15/21 Page 13 of 25




                                 INJUNCTIVE CLASS RELIEF

       56.     Rules 23(b)(1) and (2) contemplate a class action for purposes of seeking class-

wide injunctive relief.    Here, Defendants have engaged in conduct resulting in misleading

consumers about ingredients in the Products. Since Defendants’ conduct has been uniformly

directed at all consumers in the United States, and the conduct continues presently, injunctive relief

on a class-wide basis is a viable and suitable solution to remedy Defendants’ continuing

misconduct. Plaintiff would purchase the Products again if they did not include benzene.

       57.     The injunctive Class is properly brought and should be maintained as a class action

under Rule 23(a), satisfying the class action prerequisites of numerosity, commonality, typicality,

and adequacy because:

               a.     Numerosity: Individual joinder of the injunctive Class Members would be
               wholly impracticable. Defendants’ Products have been purchased by thousands of
               people throughout the United States.

               b.      Commonality: Questions of law and fact are common to members of the
               Class. Defendants’ misconduct was uniformly directed at all consumers. Thus, all
               members of the Class have a common cause against Defendants to stop their
               misleading conduct through an injunction. Since the issues presented by this
               injunctive Class deal exclusively with Defendants’ misconduct, resolution of these
               questions would necessarily be common to the entire Class. Moreover, there are
               common questions of law and fact inherent in the resolution of the proposed
               injunctive class, including, inter alia:

                      i.Resolution of the issues presented in the 23(b)(3) class;

                     ii.Whether members of the Class will continue to suffer harm by virtue of
                        Defendants’ deceptive product marketing and labeling; and

                    iii.Whether, on equitable grounds, Defendants should be prevented from
                        continuing to deceptively mislabel the Products?

               c.      Typicality: Plaintiff’s claims are typical of the claims of the injunctive Class
               because his claims arise from the same course of conduct (i.e. Defendants’
               deceptive, omitting, and misleading marketing, labeling, and advertising practices).
               Plaintiff is a typical representative of the Class because, like all members of the



                                                 13
          Case 7:21-cv-06091-VB Document 1 Filed 07/15/21 Page 14 of 25




                injunctive Class, he purchased Defendants’ Products which were sold unfairly and
                deceptively to consumers throughout the United States.

                d.      Adequacy: Plaintiff will fairly and adequately represent and protect the
                interests of the injunctive Class. His consumer protection claims are common to
                all members of the injunctive Class and he has a strong interest in vindicating his
                rights. In addition, Plaintiff and the Class are represented by counsel who is
                competent and experienced in both consumer protection and class action litigation.

                e.      Superiority: An injunctive class is superior to individual relief because it
                will allow for resolution while avoiding the unnecessary duplication of efforts and
                expense that numerous individual actions engender.

        58.     Plaintiff seeks injunctive relief on behalf of the Class Members on grounds

generally applicable to the entire injunctive Class and Defendants have acted or refused to act in a

manner that applies generally to the injunctive Class (i.e. Defendants have marketed their Products

using the same misleading and deceptive labeling to all of the Class Members). Any final

injunctive relief or declaratory relief would benefit the entire injunctive Class as Defendants would

be prevented from continuing their misleading and deceptive marketing practices and would be

required to honestly disclose to consumers the true nature of the contents of the Products.

                                                 CLAIMS

                                 FIRST CAUSE OF ACTION
                         VIOLATION OF NEW YORK GBL § 349
                   (On Behalf of Plaintiff and New York Subclass Members)

        59.     Plaintiff repeats and realleges each and every allegation contained in all the

foregoing paragraphs as if fully set forth herein.

        60.     New York General Business Law Section 349 (“GBL § 349”) declares unlawful

“[d]eceptive acts or practices in the conduct of any business, trade, or commerce or in the

furnishing of any service in this state . . .”

        61.     The conduct of Defendants alleged herein constitutes recurring, “unlawful”

deceptive acts and practices in violation of GBL § 349, and as such, Plaintiff and the New York

                                                   14
             Case 7:21-cv-06091-VB Document 1 Filed 07/15/21 Page 15 of 25




Subclass Members seek monetary damages against Defendants, enjoining it from inaccurately

describing, labeling, marketing, and promoting the Products.

        62.      There is no adequate remedy at law.

        63.      Defendants misleadingly, inaccurately, and deceptively advertise and market their

Products to consumers.

        64.      Defendants’ improper consumer-oriented conduct—including failing to disclose

that the Products have benzene—is misleading in a material way in that it, inter alia, induced

Plaintiff and the New York Subclass Members to purchase and pay a premium for Defendants’

Products and to use the Products when they otherwise would not have. Defendants made the untrue

and/or misleading statements and omissions willfully, wantonly, and with reckless disregard for

the truth.

        65.      Plaintiff and the New York Subclass Members have been injured inasmuch as they

paid a premium for products that were mislabeled and unhealthy. Accordingly, Plaintiff and the

New York Subclass Members received less than what they bargained and/or paid for.

        66.      Defendants’ advertising and Products’ packaging and labeling induced Plaintiff and

the New York Subclass Members to buy Defendants’ Products and to pay a premium price for

them.

        67.      Defendants’ deceptive and misleading practices constitute a deceptive act and

practice in the conduct of business in violation of New York General Business Law §349(a) and

Plaintiff and the New York Subclass Members have been damaged thereby.

        68.      As a result of Defendants’ recurring, “unlawful” deceptive acts and practices,

Plaintiff and the New York Subclass Members are entitled to monetary, statutory, compensatory,




                                                 15
          Case 7:21-cv-06091-VB Document 1 Filed 07/15/21 Page 16 of 25




treble and punitive damages, restitution, and disgorgement of all moneys obtained by means of

Defendants’ unlawful conduct, interest, and attorneys’ fees and costs.

                              SECOND CAUSE OF ACTION
                        VIOLATION OF NEW YORK GBL § 350
                (On Behalf of Plaintiff and the New York Subclass Members)

       69.     Plaintiff repeats and realleges each and every allegation contained in all the

foregoing paragraphs as if fully set forth herein.

       70.     N.Y. Gen. Bus. Law § 350 provides, in part, as follows:

               False advertising in the conduct of any business, trade, or commerce
               or in the furnishing of any service in this state is hereby declared
               unlawful.

       71.     N.Y. Gen. Bus. Law § 350a(1) provides, in part, as follows:

               The term ‘false advertising, including labeling, of a commodity, or
               of the kind, character, terms or conditions of any employment
               opportunity if such advertising is misleading in a material respect.
               In determining whether any advertising is misleading, there shall be
               taken into account (among other things) not only representations
               made by statement, word, design, device, sound or any combination
               thereof, but also the extent to which the advertising fails to reveal
               facts material in the light of such representations with respect to the
               commodity or employment to which the advertising relates under
               the conditions proscribed in said advertisement, or under such
               conditions as are customary or usual . . .

       72.     Defendants’ labeling and advertisements contain untrue and materially misleading

statements and omissions concerning Defendants’ Products inasmuch as it misrepresents that the

Products are safe for use and don’t list the Products contain benzene.

       73.     Plaintiff and the New York Subclass Members have been injured inasmuch as they

relied upon the labeling, packaging, and advertising and paid a premium for the Products which

were mislabeled and not healthy. Accordingly, Plaintiff and the New York Subclass Members

received less than what they bargained and/or paid for.



                                                 16
          Case 7:21-cv-06091-VB Document 1 Filed 07/15/21 Page 17 of 25




       74.     Defendants’ advertising, packaging, and Products’ labeling induced Plaintiff and

the New York Subclass Members to buy Defendants’ Products.

       75.     Defendants made their untrue and/or misleading statements and representations

willfully, wantonly, and with reckless disregard for the truth.

       76.     Defendants’ conduct constitutes multiple, separate violations of N.Y. Gen. Bus.

Law § 350.

       77.     Defendants made the material misrepresentations described in this Complaint in

Defendants’ advertising and on the Products’ packaging and labeling.

       78.     Defendants’ material misrepresentations were substantially uniform in content,

presentation, and impact upon consumers at large. Moreover, all consumers purchasing the

Products were and continue to be exposed to Defendants’ material misrepresentations.

       79.     As a result of Defendants’ recurring, “unlawful” deceptive acts and practices,

Plaintiff and New York Subclass Members are entitled to monetary, statutory, compensatory,

treble and punitive damages, restitution, and disgorgement of all moneys obtained by means of

Defendants’ unlawful conduct, interest, and attorneys’ fees and costs.

                                THIRD CAUSE OF ACTION
                            BREACH OF EXPRESS WARRANTY
                         (On Behalf of Plaintiff and All Class Members)

       80.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       81.     Defendants provided Plaintiff and Class Members with an express warranty in the

form of written affirmations of fact promising and representing that the Products are safe for use

and do not contain benzene.




                                                 17
            Case 7:21-cv-06091-VB Document 1 Filed 07/15/21 Page 18 of 25




       82.      The above affirmations of fact were not couched as “belief” or “opinion,” and were

not “generalized statements of quality not capable of proof or disproof.”

       83.      These affirmations of fact became part of the basis for the bargain and were material

to Plaintiff and Class Members’ transactions.

       84.      Plaintiff and Class Members reasonably relied upon Defendants’ affirmations of

fact and justifiably acted in ignorance of the material facts omitted or concealed when they decided

to buy Defendants’ Products.

       85.      Defendants knowingly breached the express warranties by including benzene in the

Products sold to Plaintiff and the Class without properly notifying them of their inclusion in the

Products.

       86.      Within a reasonable time after it knew or should have known, Defendants did not

change the Products’ labels to include benzene in the ingredient list.

       87.      Defendants thereby breached the following state warranty laws:

                a.     Code of Ala. § 7-2-313;

                b.     Alaska Stat. § 45.02.313;

                c.     A.R.S. § 47-2313;

                d.     A.C.A. § 4-2-313;

                e.     Cal. Comm. Code § 2313;

                f.     Colo. Rev. Stat. § 4-2-313;

                g.     Conn. Gen. Stat. § 42a-2-313;

                h.     6 Del. C. § 2-313;

                i.     D.C. Code § 28:2-313;

                j.     Fla. Stat. § 672.313;



                                                 18
Case 7:21-cv-06091-VB Document 1 Filed 07/15/21 Page 19 of 25




    k.    O.C.G.A. § 11-2-313;

    l.    H.R.S. § 490:2-313;

    m.    Idaho Code § 28-2-313;

    n.    810 I.L.C.S. 5/2-313;

    o.    Ind. Code § 26-1-2-313;

    p.    Iowa Code § 554.2313;

    q.    K.S.A. § 84-2-313;

    r.    K.R.S. § 355.2-313;

    s.    11 M.R.S. § 2-313;

    t.    Md. Commercial Law Code Ann. § 2-313;

    u.    106 Mass. Gen. Laws Ann. § 2-313;

    v.    M.C.L.S. § 440.2313;

    w.    Minn. Stat. § 336.2-313;

    x.    Miss. Code Ann. § 75-2-313;

    y.    R.S. Mo. § 400.2-313;

    z.    Mont. Code Anno. § 30-2-313;

    aa.   Neb. Rev. Stat. § 2-313;

    bb.   Nev. Rev. Stat. Ann. § 104.2313;

    cc.   R.S.A. 382-A:2-313;

    dd.   N.J. Stat. Ann. § 12A:2-313;

    ee.   N.M. Stat. Ann. § 55-2-313;

    ff.   N.Y. U.C.C. Law § 2-313;

    gg.   N.C. Gen. Stat. § 25-2-313;



                                     19
          Case 7:21-cv-06091-VB Document 1 Filed 07/15/21 Page 20 of 25




               hh.     N.D. Cent. Code § 41-02-30;

               ii.     II. O.R.C. Ann. § 1302.26;

               jj.     12A Okl. St. § 2-313;

               kk.     Or. Rev. Stat. § 72-3130;

               ll.     13 Pa. Rev. Stat. § 72-3130;

               mm.     R.I. Gen. Laws § 6A-2-313;

               nn.     S.C. Code Ann. § 36-2-313;

               oo.     S.D. Codified Laws, § 57A-2-313;

               pp.     Tenn. Code Ann. § 47-2-313;

               qq.     Tex. Bus. & Com. Code § 2.313;

               rr.     Utah Code Ann. § 70A-2-313;

               ss.     9A V.S.A. § 2-313;

               tt.     Va. Code Ann. § 59.1-504.2;

               uu.     Wash. Rev. Code Ann. § 6A.2-313;

               vv.     W. Va. Code § 46-2-313;

               ww.     Wis. Stat. § 402.313; and

               xx.     Wyo. Stat. § 34.1-2-313.

       88.     As a direct and proximate result of Defendants’ breach of the express warranty,

Plaintiff and Class Members were damaged in the amount of the price they paid for the Products,

in an amount to be proven at trial.




                                                  20
          Case 7:21-cv-06091-VB Document 1 Filed 07/15/21 Page 21 of 25




                         FOURTH CAUSE OF ACTION
             BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                   (On Behalf of Plaintiff and All Class Members)

       89.     Plaintiffs bring this count on behalf of themselves and the Class and repeat and re-

allege all previous paragraphs, as if fully included herein.

       90.     Defendant sold and Plaintiff and Class Members purchased the Products.

       91.     When sold by Defendants, the Products were not merchantable, did not pass

without objection in the trade under the label description, was not of adequate quality within that

description, was not fit for the ordinary purposes for which such goods are used, and did not

conform to the promises or affirmations of fact made on its container or label.

       92.     Because the products contain benzene, they in no way were safe for use as

sunscreen products.

       93.     As a direct result of Defendants’ products being unfit for its intended purpose

and/or otherwise not merchantable, Plaintiff and Class members were damaged because they

would not have purchased (or paid a premium for) Defendant’s Product had they known the true

facts regarding the benzene content.

                                FIFTH CAUSE OF ACTION
                              FRAUDULENT CONCEALMENT
                         (On Behalf of Plaintiff and All Class Members)

       94.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       95.     Defendants concealed and failed to disclose on the Products’ packaging and

labeling that the material fact the Products contained benzene, and that the Products were not safe

or healthy for use.




                                                 21
          Case 7:21-cv-06091-VB Document 1 Filed 07/15/21 Page 22 of 25




        96.     Defendants had knowledge that the Products contained benzene, and that the

Products were not safe or healthy for use.

        97.     Defendants have a duty to disclose that the Products contained benzene, and that

the Products were not safe or healthy for use.

        98.     Defendants had superior knowledge or means of knowledge available to them and

knew that Plaintiff and Class Members would rely upon the representations and omissions of

Defendants regarding the quality and ingredients of their Products.           Consumers lack the

meaningful ability to test or independently ascertain or verify whether a product contains benzene,

especially at the point of sale.

        99.     Defendants’ concealment was material and intentional because people are

concerned with what is in the products that they are putting onto and into their bodies. Consumers

such as Plaintiff and the Class Members are influenced by the ingredients listed, as well as any

warnings (or lack thereof) on the products they buy. Defendants know that if it had not omitted

that the Products contained benzene, then Plaintiff and the Class would not have paid a premium

for the Products (or purchased them at all) and Defendants wanted to increase sales/profits.

        100.    Defendants’ concealment misled Plaintiff and the Class as to the true nature of what

they were buying and putting onto and into their bodies.

        101.    Defendants fraudulently concealed that the Products contained benzene and that the

Products were not safe or healthy for use. Consequently, Plaintiff and the other members of the

Class have suffered injury and are entitled to damages in an amount to be proven at trial.




                                                 22
          Case 7:21-cv-06091-VB Document 1 Filed 07/15/21 Page 23 of 25




                                SIXTH CAUSE OF ACTION
                                  UNJUST ENRICHMENT
              (On Behalf of Plaintiff and All Class Members in the Alternative)

       102.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       103.     Plaintiff, on behalf of himself and consumers nationwide, brings a claim for unjust

enrichment.
       104.     Defendants’ conduct violated, inter alia, state and federal law by manufacturing,

advertising, marketing, and selling the Products while misrepresenting and omitting material facts.

       105.     Defendants’ unlawful conduct, as described in this Complaint, allowed Defendants

to knowingly realize substantial revenues from selling the Products at the expense of, and to the

detriment or impoverishment of, Plaintiff and Class Members and to Defendants’ benefit and

enrichment. Defendants have thereby violated fundamental principles of justice, equity, and good

conscience.

       106.    Plaintiff and Class Members conferred significant financial benefits and paid

substantial compensation to Defendants for the Products, which were not as Defendants

represented them to be.

       107.     It is inequitable for Defendants to retain the benefits conferred by Plaintiff and

Class Members’ overpayments.

       108.     Plaintiff and Class Members seek disgorgement of all profits resulting from such

overpayments and establishment of a constructive trust from which Plaintiff and Class Members

may seek restitution.

                                           JURY DEMAND

       Plaintiff demands a trial by jury on all issues.

WHEREFORE, Plaintiff, on behalf of himself and the Class, prays for judgment as follows:

                                                 23
         Case 7:21-cv-06091-VB Document 1 Filed 07/15/21 Page 24 of 25




   (a) Declaring this action to be a proper class action and certifying Plaintiff as the representative

       of the Class under Rule 23 of the FRCP;

   (b) Entering preliminary and permanent injunctive relief against Defendants, directing

       Defendants to correct their practices and to comply with consumer protection statutes

       nationwide, including New York consumer protection laws;

   (c) Awarding monetary damages and treble damages;

   (d) Awarding statutory damages of $50 per transaction, and treble damages for knowing and

       willful violations, pursuant to N.Y. GBL § 349;

   (e) Awarding statutory damages of $500 per transaction pursuant to N.Y. GBL § 350;

   (f) Awarding punitive damages;

   (g) Awarding Plaintiff and Class Members their costs and expenses incurred in this action,

       including reasonable allowance of fees for Plaintiff’s attorneys and experts, and

       reimbursement of Plaintiff’s expenses; and

   (h) Granting such other and further relief as the Court may deem just and proper.

Dated: July 15, 2021


                                                      THE SULTZER LAW GROUP P.C.

                                                      By:     Jason P. Sultzer /s/
                                                      _______________________________
                                                      Jason P. Sultzer, Esq.
                                                      Joseph Lipari, Esq.
                                                      Daniel Markowitz, Esq.
                                                      270 Madison Avenue, Suite 1800
                                                      New York, NY 10016
                                                      Tel: (845) 483-7100
                                                      Fax: (888) 749-7747
                                                      sultzerj@thesultzerlawgroup.com
                                                      liparij@thesultzerlawgroup.com
                                                      markowitzd@thesultzerlawgroup.com



                                                 24
Case 7:21-cv-06091-VB Document 1 Filed 07/15/21 Page 25 of 25




                                  David C. Magagna Jr., Esq.
                                  Charles E. Schaffer, Esq.
                                  LEVIN SEDRAN & BERMAN
                                  510 Walnut Street, Suite 500
                                  Philadelphia, PA 19106
                                  Tel: 215-592-1500
                                  dmagagna@lfsblaw.com
                                  cschaffer@lfsblaw.com

                                  Counsel for Plaintiff and the Class




                             25
